Citation Nr: 1613446	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  10-44 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for eczema, also claimed as dermatitis.  

2. Entitlement to service connection for left epicondylitis. 

3. Entitlement to service connection for a left hip condition.  

4. Entitlement to service connection for a lumbar spine condition.

5. Entitlement to service connection for left ear hearing loss.

6. Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

These claims were remanded by the Board in April 2014 so that the Veteran could be afforded VA examinations and/or etiological opinions regarding all of these claimed conditions.  As the examinations and opinions provided concerning the Veteran's left elbow, left hip, and skin were adequate for adjudication purposes, the Board concludes there has been at least substantial compliance with the April 2014 remand directives with regards to these three claims.  As such, it will proceed with their adjudication below.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran had multiple other service connection claims as part of his original appeal.  These include: Graves' disease, right epicondylitis, right hip condition, left shoulder condition, right shoulder condition, left foot condition, right foot condition, left knee condition, right knee condition, left ankle condition, and right ankle condition.  These claims were all eventually granted by the AOJ.  To date, the Veteran has not appealed any of his initial ratings or effective dates assigned for these conditions; therefore they are no longer on appeal and will not be addressed below.  

In the below decision, the Board is denying the Veteran's claims for service connection for eczema (claimed as dermatitis), left epicondylitis, a left hip condition, and a lumbar spine condition.  The reasons for the denials, briefly summarized, are as follows:

* The weight of the evidence is against a finding that his current skin, left elbow, left hip, and lower back conditions are related to his active duty service.  

The issues of entitlement to service connection for right ear hearing loss and left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. A skin condition manifested by eczema or dermatitis is unrelated to his active duty service.  

2. A chronic left elbow disability was not shown in service and a current left elbow disability is not related to his active duty service.    

3.   A chronic left hip disability was not shown in service and a current left hip disability is not related to his active duty service.   

4. A chronic lumbar spine disability was not shown in service, arthritis was not shown in the first post-service year, and a current lumbar spine condition, to include degenerative arthritis and degenerative disc disease, is not related to his active duty service.    


CONCLUSIONS OF LAW

1. The criteria to establish service connection for eczema are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 

2. The criteria to establish service connection for left epicondylitis are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3. The criteria to establish service connection for a left hip condition are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4. The criteria to establish service connection for a lumbar spine condition are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

The Veteran contends that he has a skin condition manifested by eczema, left epicondylitis, a left hip disability, and a lumbar spine condition all as a result of his active duty service.  He has made very few specific lay allegations of in-service incidents that led to these conditions.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

For certain chronic conditions listed under 38 C.F.R. § 3.309(a), the presumptive provisions of 38 C.F.R. § 3.303(b) may be used to establish service connection.  Where the evidence shows a "chronic disease" in service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Skin Condition

The Veteran's STRs contain a January 1987 record concerning a skin rash.  At such time, the Veteran complained of itching all over his body and a sometimes-appearing skin rash.  They contain no further reference to the skin.  A July 1997 separation examination did not include any reports of any skin symptoms and a physical examination of the skin was normal.  

There is a February 2008 private treatment record detailing an eczema diagnosis.  The Veteran had multiple papules on the top of his toes.  

After the Board found a July 2010 VA skin examination and opinion to be inadequate, the Veteran was afforded another such examination in June 2014.  The examiner indicated the claims file was reviewed.  The examiner indicated the Veteran suffered from dermatitis of the thighs, infections skin conditions, and pseudofolliculitis barbae.  The Veteran reported having an itchy rash on his neck and cheeks while on active duty.  This usually occurred after shaving.  He said he was given a shaving profile.  He stated that currently, he sometimes suffered from flare-ups of an itchy, painful rash on his face and neck when shaving.  Additionally, he stated that he suffered from a rash on his bilateral inner thighs during his active duty service.  He stated that he still suffered from flare-ups of this rash and he treated them with hydrocortisone cream.  Upon physical examination, the Veteran did not exhibit any of his claimed skin conditions.  However the examiner did note that the Veteran had recurrent dermatitis.  

A VA medical opinion was solicited in November 2015.  The examiner indicated the claims file was reviewed.  Copies of several pertinent STRs are included in the examination report, including the relevant January 1987 STR and the Veteran's July 1997 separation examination.  The examiner then indicated that the January 1987 "total body itching with rash" that disappeared was at least likely as not an allergic urticaria secondary to hypersensitivity from the contact of or with an unknown agent.  She continued by stating that this response was at least likely as not a classic systemic allergic reaction that eventually responded to the use of anti-histamine therapy.  She provided a quote from cited medical literature that indicates the release of endogenous histamine ultimately "plays a central role in immediate hypersensitivity and allergic responses."  She went on to explain that eczema was a type of dermatitis, or an inflammation of the skin, that was characterized by the accumulation of intercellular edema of the epidermis.  She provided another quote from a second source of medical literature that indicates primary eczema lesions include macules, papules, and vesicles which can form patches and plaques, with severe eczema resulting in in secondary lesions that sometimes became infected.  For all of these reasons, she opined that the January 1987 in-service incident was less likely than not "clinically consistent for a diagnosis of eczema and/or dermatitis."  Instead, it was at least likely as not that the in-service rash was a solitary, self-limited, transient, and generalized allergic reaction to an unknown source that responded appropriately to antihistamine therapy.  She concluded by stating the in-service symptoms were not consistent with dermatitis or eczema.  

After review of the above evidence, the Board concludes that the weight of the evidence is against finding that the Veteran has a current eczema or dermatitis condition that is related to his active duty service.  In sum, the weight of evidence does not show a chronic skin condition in service or for many years thereafter.  While there is evidence of a current skin condition, the weight of the evidence is against a finding that it is related to service.  There is not a competent medical opinion in the record that establishes a nexus between a current condition and active duty service.  

The Veteran is competent to report observable symptoms such as a skin rash.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the Veteran's contention that he has had such symptoms continuously since service may be considered by the Board.  The probative value of this statement, however, is diminished by the largely normal July 1997 separation examination as well as the lack of supporting medical evidence since the Veteran's discharge that support his contention.

Furthermore, there exists the above discussed November 2015 VA medical opinion, which opined that any current dermatitis or eczema condition was less likely than not related to his January 1985 in-service skin rash.  This opinion is competent and credible and based on sound medical principles.  The examiner concluded that the in-service rash was likely an allergic reaction that resolved after the use of anti-histamines.  She included direct quotes from medical literature and considered all relevant evidence in the claims file.  As such, this opinion is afforded the most weight regarding the issue of a nexus between the skin condition and active duty service.  

With the most weight afforded to the negative November 2015 VA medical opinion, the preponderance of the evidence is against this claim for service connection for eczema, meaning the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, it must be denied.

Left Epicondylitis and Left Hip Condition

The Veteran's STRs contain a March 1992 record detailing left hip pain the Veteran incurred while playing basketball.  The assessment was a probable "pull vs. strain or bruise."  In April 1992, the Veteran stated that the hip was feeling better.  An assessment of "resolving injury getting better" was made.  

There is no STR concerning left arm epicondylitis.  There are July 1993, May 1995, July 1995, and August 1995 records concerning right epicondylitis, but they do not comment on the left arm.  On his July 1997 separation Report of Medical History, a physician did write in "elbow pain (tennis elbow)" in the notes section; however no indication is made as to what arm this pertains. 

The July 1997 separation examination indicated that the Veteran's upper and lower extremities were normal.  

There is a post-service May 2008 private treatment record detailing left arm pain and discomfort.  These symptoms were located throughout the entirety of the arm: from the shoulder down into the hand.  A physician eventually assessed probable brachial plexus pain.  

There is a July 2010 VA joints examination contained in the claims file.  The examiner indicated the claims file was reviewed.  A thorough summary of the relevant STRs is provided, including the March 1992 record detailing left hip pain as a result of playing basketball.  The Veteran indicated that his left hip condition began in the 1980s, but could not remember a specific incident or injury which caused it.  He stated that he currently suffered from pain in the low back area that was sharp in nature.  The pain was worse when he bent over or stood for long periods.  The pain was not constant.  He stated he self-treated with over-the-counter pain medication.  Physical examination revealed the following range of motion measurements: forward flexion to 100 degrees, extension to 20 degrees, external rotation to 40 degrees, internal rotation to 30 degrees, adduction to 15 degrees, and abduction to 35 degrees.  There was "some pain at the end of range of motion."  Radiographic images showed a normal left hip with a mild anterolateral spur, normal for the Veteran's age.  The examiner stated these images did not show evidence of chronic abnormality.  The final diagnosis was left hip pain, not otherwise specified.  He stated that the only in-service left hip condition was a contusion that would resolve over time.  He further stated the range of motion testing was normal.  He opined that the Veteran did not have a chronic condition.  

The Veteran was afforded a VA examination for his elbows in June 2014.  The examiner indicated the claims file was reviewed.  The examination, including the Veteran's reported symptoms, was largely concerning his right elbow.  However, the examiner marked that the Veteran's left elbow flexion and extension were normal, with no objective evidence of painful motion.  A diagnosis for the left elbow, including epicondylitis, was not made.  

The June 2014 VA examiner also performed an examination on the Veteran's hips.  The examiner did not make a diagnosis of the left hip.  His range of testing revealed the following: flexion to 110 degrees, extension greater than 4 degrees, no abduction lost beyond 10 degrees, adduction was not limited such that he could not cross his legs, and rotation was not limited such that he could not toe-out more than 15 degrees.  There was no objective evidence of painful motion and the measurements were not affected by repetitive use testing.  The examiner did not mark that the Veteran had any functional loss associated with the left hip.  Imaging studies were examined but there were no significant test findings.  

The Veteran has not presented evidence that he has current diagnoses of either his left elbow or his left hip.  While there are some notes of pain, the Court has explained that mere pain alone, without a diagnosed related medical condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Even assuming that the painful hip and elbow do constitute disabilities, the weight of the evidence is against a finding that they are etiologically related to active military service.  Rather, no chronic left hip or elbow condition was found in service, upon service discharge, or for many years thereafter.  

The preponderance of the evidence is against these claims, meaning the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, they must be denied.

Lumbar Spine

The Veteran's STRs do not contain any record or note pertaining to lumbar spine treatment, symptoms, or complaints.  His spine is marked as normal on his July 1997 separation examination.  On the accompanying Report of Medical History, the Veteran denied he suffered from recurrent back pain.  

There is an October 2005 private treatment record that indicates the lumbar spine had normal range of motion and that a straight-leg raising test was negative.  

The Veteran underwent a VA examination for his thoracolumbar spine in June 2014.  The examiner indicated the claims file was reviewed.  The examiner then noted that the Veteran suffers from degenerative arthritis of the spine.  The Veteran reported that he sustained lower back injuries during his active duty service.  He described his current pain as an eight-out-of-ten.  He further reported flare-ups of the condition when bending or standing longer than 15 to 20 minutes.  His range of motion measurements were as follows: flexion to 60 degrees with painful motion, extension to 20 degrees with painful motion, right and left lateral flexion to 25 degrees with painful motion, and right and left lateral rotation to 20 degrees with painful motion.  He was able to perform repetitive-use testing and his measurements remained the same.  The examiner marked the Veteran had functional loss associated with the thoracolumbar spine in the form of less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and/or weight bearing.  There was midline and bilateral paraspinal tenderness in the lumbar area, as well as muscle spasm resulting in abnormal gait.  The Veteran was unable to perform the straight leg raising test.  The examiner further marked that imaging studies documented arthritis of the thoracolumbar spine.  

The examiner eventually opined that the Veteran's degenerative condition of his lumbar spine was less likely than not related to injuries he sustained while on active duty service.  The examiner reasoned that although the Veteran did report at the examination that he experienced back pain during his time in the military, this was not reflected in the available STRs.  

After review of the above evidence, the Board concludes that the weight of the evidence is against finding that the Veteran's current degenerative arthritis is related to his active duty service.  In sum, the weight of evidence does not show a chronic lumbar spine condition that incepted in service or for many years thereafter.  While there is no questioning the existence of a current degenerative condition of the lumbar spine, the weight of the evidence is against a finding that it is related to service.  There is not a competent medical opinion in the record that establishes a nexus between a current condition and active duty service.  

Instead, there exists the above discussed June 2014 VA medical opinion, which opined that the current degenerative condition was less likely than not related to his active duty service.  This opinion is competent and credible and based on sound medical principles.  It is supported by a review of the STRs, which fail to document any complaints or symptoms related to the lower back.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder).  Additionally, the claims file does not show that the Veteran made any complaint or statement regarding a lower back condition until the August 2008 original claim for service connection.  In fact, the Veteran has not made any specific allegation regarding how he injured his lumbar spine while on active duty beyond his acknowledgement of in-service injuries to the VA examiner.  Even if he had provided more detailed comment about his condition, he is not competent to provide an opinion concerning the etiology of a degenerative condition of the lumbar spine.  This determination requires complex medical knowledge regarding orthopedic and musculoskeletal conditions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board has considered the applicability of the presumptive service connection for this claim, as degenerative arthritis is a condition listed in 38 C.F.R. § 3.309(a).  However there is no medical evidence documenting or even suggesting that this condition began within one year of the Veteran's discharge in June 1997.

With the most weight afforded to the negative June 2014 VA medical opinion, the preponderance of the evidence is against this claim for service connection for a lumbar spine condition, to include degenerative arthritis and degenerative disc disease, meaning the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, it must be denied.

II. The Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.   See, e.g., 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The RO provided the Veteran with proper notice regarding his service connection claims in September 2008. 

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records, all of which have been associated with the claims file. 

The Veteran was afforded wholly adequate VA examinations for his skin, elbow, hip, and lumbar spine claims.  For the claimed skin condition, there exists a June 2014 VA examination and a subsequent November 2015 VA medical opinion, the reports of which, when considered along with the other relevant evidence in the file, provide adequate comment regarding the etiology of the Veteran's eczema.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Likewise, for the claimed lumbar spine condition, a fully adequate VA examination and opinion was provided in June 2014.  For the left epicondylitis and left hip conditions, the Veteran was provided with VA examinations in July 2010 and June 2014.  After thorough examinations, these examiners did not diagnose the Veteran with a condition of the left elbow or left hip.  In consideration thereof, the Board finds that a remand for additional VA examinations and/or medical opinions is not warranted regarding the claims adjudicated herein. 

Neither the Veteran nor his attorney has identified any additional evidence relevant to the claims adjudicated herein.  Hence, no further notice or assistance was required in order for the Board to perform the above appellate review without prejudice to the Veteran.  


ORDER

Entitlement to service connection for eczema, claimed as dermatitis, is denied. 

Entitlement to service connection for left epicondylitis is denied. 

Entitlement to service connection for a left hip condition is denied.  

Entitlement to service connection for a lumbar spine condition is denied.


REMAND

Unfortunately, a remand is again required for the remaining claims for service connection for right and left ear hearing loss.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran was provided a new VA audiological examination in July 2014.  The examiner declined to record the Veteran's pure-tone thresholds in the examination report.  He explained that the Veteran's responses were not consistent with his ability to converse verbally.  The pure-tone threshold responses were in the severe to profound hearing loss range, yet his responses to word stimuli were consistent with normal or near normal hearing levels.  The Veteran's pure-tone thresholds were also found not to be consistent at his prior July 2010 VA examination.

The July 2014 examiner eventually checked that the Veteran suffered from significant changes in hearing thresholds in service, which is qualified with the note that "[t]he Veteran may have a significant change in hearing threshold in service, but it does not meet the criteria to be considered a disability for VA purposes."  The examiner eventually declined to provide etiological opinions for either ear, as he concluded he could not do so without resorting to mere speculation.  The rationale was based upon his inconsistent pure-tone stimuli results.  

However, the examination report does contain the Maryland CNC Test speech discrimination results.  The Veteran scored 92 percent for each ear and the examiner marked that the scores were appropriate to use.  According to 38 C.F.R. § 3.385, impaired hearing will be a disability for VA purposes when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Thus, the Veteran did exhibit a bilateral hearing loss disability for VA purposes regardless of whether the pure-tone thresholds were appropriate to use.  As such, the examination report is inadequate, as it contains conclusions that conflict with the Veteran's results on the Maryland CNC Test.  On remand, an addendum opinion should be solicited from the examiner regarding these results.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and add them to the claims file. 

2. Then, send the claims file back to the VA examiner who performed the July 2014 audiological examination for an addendum opinion.  The claims file, including a complete copy of this remand (and any additional evidence obtained on remand), must be made available to and reviewed by the examiner for the pertinent medical and other history.

The examiner should note that the Veteran scored 92 percent for both ears on the Maryland CNC Test.  Pursuant to 38 C.F.R. § 3.385, these scores do represent hearing loss disabilities for VA purposes.  

The examiner is requested to respond to the following:

Is it at least as likely as not (probability of at least 50 percent) that the Veteran's bilateral hearing loss was caused by his active duty service?  

The examiner must address the Veteran's lay testimony linking the hearing loss to his time in the infantry, the in-service and post-service audiological testing of record, and his July 1997 separation Report of Medical History, on which note is made that the Veteran "related hearing loss."  

A complete rationale must be provided for all opinions expressed.  The examiner is reminded that he/she cannot rely solely on the absence of documented in-service hearing loss as rationale for providing the opinion; doing so will result in further corrective action being taken.  

If the examiner who performed the July 2014 examination is no longer available to provide this supplemental comment, then have someone else equally qualified do so.  In this eventuality, however, this may require having the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed.

3. Thereafter, readjudicate the Veteran's claims in light of the evidence of record, to include any development undertaken as a result of this remand.  If any benefit sought remains denied, provide the Veteran and his attorney with a supplemental statement of the case (SSOC) and an opportunity to respond.  Then, return these matters to the Board for further adjudication, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


